           Case 1:16-vv-00415-UNJ Document 92 Filed 06/29/20 Page 1 of 5




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
WILLIE JOHNSON,                          *
                                         *           No. 16-415V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: May 6, 2020
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Bruce W. Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
Petitioner;
Gabrielle M. Fielding, United States Dep’t of Justice, Washington, DC, for
Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

       Pending before the Court is petitioner Willie Johnson’s motion for final
attorneys’ fees and costs. He is awarded $51,147.69.
                                        *       *       *



       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
        Case 1:16-vv-00415-UNJ Document 92 Filed 06/29/20 Page 2 of 5




       On April 1, 2016, petitioner filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34.
Petitioner alleged that the influenza vaccine he received on June 27, 2013, which is
contained in the Vaccine Injury Table, 42 C.F.R. §100.3(a), caused him to suffer a
shoulder injury related to vaccine administration. Petitioner further alleged that she
suffered the residual effects of this injury for more than six months. A fact hearing
was held on June 5, 2018, after which petitioner submitted additional information.
On January 25, 2019, the undersigned issued a ruling finding fact regarding onset,
finding that the onset of petitioner’s left shoulder pain was the morning of October
8, 2014. Thereafter, the parties explored the possibility of settlement, and on
November 13, the parties filed a stipulation, which the undersigned adopted as his
decision awarding compensation on November 14, 2019.
       On January 16, 2020, petitioner filed a motion for final attorneys’ fees and
costs (“Fees App.”). Petitioner requests attorneys’ fees of $45,677.10 and
attorneys’ costs of $6,220.59 for a total request of $51,897.69. Fees App. at 1-2.
Pursuant to General Order No. 9, petitioner warrants that he has not personally
incurred any costs related to the prosecution of her case. Id. at 2. On January 24,
2020, respondent filed a response to petitioner’s motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the Court exercise its
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioner did not file a reply thereafter.
                                   *      *       *

       Because petitioner received compensation, he is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
                                              2
        Case 1:16-vv-00415-UNJ Document 92 Filed 06/29/20 Page 3 of 5




calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)
      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.
       Petitioner requests the following rates of compensation for the work of his
counsel: for Mr. Bruce Slane, $300.00 per hour for work performed in 2015,
$325.00 per hour for work performed in 2016, $335.00 per hour for work
performed in 2017, $345.00 per hour for work performed in 2018, $355.00 per
hour for work performed in 2019, and $365.00 per hour for work performed in
2020; for Mr. Christian Martinez, $200.00 per hour for work performed in 2017
and 2018, $215.00 per hour for work performed in 2019, and $225.00 per hour for
work performed in 2020; and for Mr. Jimmy Zgheib, $200.00 per hour for work
performed in 2015, $215.00 per hour for work performed in 2016, $225.00 per
hour for work performed in 2017.

      The undersigned has reviewed the requested rates and finds them to be
reasonable and consistent with what special masters have previously awarded to
Mr. Slane and his associates for their Vaccine Program work. See, e.g. Lis v. Sec’y
of Health & Human Servs., No. 17-178V, 2020 WL 1893516 (Fed. Cl. Spec. Mstr.
Mar. 24, 2020); Lewis v. Sec’y of Health & Human Servs., No. 17-224V, 2020
WL 603565 (Fed. Cl. Spec. Mstr. Jan. 14, 2020). Concerning the rates requested
for work performed in 2020, the undersigned finds them to be reasonable given the
experience of counsel. Accordingly, the requested rates are reasonable.



                                             3
        Case 1:16-vv-00415-UNJ Document 92 Filed 06/29/20 Page 4 of 5




      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       The undersigned has reviewed the submitted billing entries and on the
whole, the request is reasonable. However, a minor amount of time was billed for
administrative tasks such as preparing and filing medical records. See Guerrero v
Secʼy of Health & Human Servs., No. 12-689V, 2015 WL 3745354, at *6 (Fed. Cl.
Spec. Mstr. May 22, 2015) (citing cases), mot. for rev. den’d in relevant part and
granted in non-relevant part, 124 Fed. Cl. 153, 160 (2015), app. dismissed, No.
2016-1753 (Fed. Cir. Apr. 22, 2016). The undersigned also notes that excessive
time was billed for certain minor tasks, such as reviewing minute entries and
CMECF generated notifications for filings that were made by petitioner. In the
undersigned’s experience, even 0.1 hours is too much to bill for review of such
notifications. Based upon the undersigned’s overall perception of the time billed
after review, a reduction of $750.00 is appropriate in order to achieve “rough
justice.” See Florence v. Sec’y of Health & Human Servs., No. 15-255V, 2016 WL
6459592, at *5 (Fed. Cl. Spec. Mstr. Oct. 6, 2016) (citing Fox v. Vice, 563 U.S.
826, 838 (2011).

      In sum, petitioner is awarded final attorneys’ fees of $44,927.10.

      C.     Costs Incurred

       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$6,220.59 in attorneys’ costs. This amount is comprised of acquiring medical
records, postage charges, travel costs to attend the fact hearing in Atlanta, and the
Court’s filing fee. Petitioner has provided adequate documentation supporting all
of the requested costs, and all appear reasonable in the undersigned’s experience.
Petitioner is therefore awarded the full amount of attorneys’ costs sought.

             E.     Conclusion

      The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $51,147.69 (representing
$44,927.10 in attorneys’ fees and $6,220.59 in attorneys’ costs) as a lump sum in
                                            4
           Case 1:16-vv-00415-UNJ Document 92 Filed 06/29/20 Page 5 of 5




the form of a check jointly payable to petitioner and petitioner’s counsel, Mr.
Bruce Slane.
       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2


               IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    5
